DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al., US PG-Pub 2017/0038841.
Regarding Claim 1, Takeda teaches an electronic apparatus (tactile sensation providing apparatus 1) comprising: 
a panel ([0031], noting a touch panel may be used); 
a touch sensor (contact detection unit 20) configured to detect a contact position on the panel ([0035]); 
a plurality of the actuators (plurality of vibration units 52, 54, 56, and 58) configured to vibrate the panel ([0042]-[0045]); and 
a controller (controller 10) configured to control the plurality of actuators such that accelerations of vibrations transmitted to the panel from the plurality of the actuators are maximized at the contact position with a same timing ([0043], [0073]-[0076]).
Regarding Claim 2, Takeda teaches the electronic apparatus according to claim 1, wherein the controller is configured to control a timing at which each of the plurality of the actuators generates a vibration such that the accelerations of the vibrations transmitted to the panel from the plurality of the actuators are maximized at the contact position with the same timing ([0043], [0073]-[0076]).
Regarding Claim 3, Takeda teaches the electronic apparatus according to claim 2, wherein the controller is configured to adjust a timing at which at least one of the plurality of the actuators generates a vibration ([0043], [0057]-[0060], [0073]-[0076]), according to a time when the vibration generated by each of the plurality of the actuators reaches the contact position ([0043], [0073]-[0076], [0093]-[0094]).
Regarding Claim 4, Takeda teaches the electronic apparatus according to claim 1, comprising: 
[0034]) configured to store a temporal variation of an acceleration of a vibration transmitted to the panel from each of the plurality of the actuators ([0034]), with respect to a plurality of positions on the panel ([0034]).
Regarding Claim 5, Takeda teaches the electronic apparatus according to claim 1, wherein the controller is configured to start controlling a timing at which each of the plurality of the actuators generates a vibration in response to detection of a contact position ([0043], [0073]-[0076], [0093]-[0094]).
Regarding Claim 6, Takeda teaches the electronic apparatus according to claim 1, comprising: 
a pressure detector (pressing detection units 42 and 44) configured to detect a pressure applied to the panel ([0038]-[0040]), 
wherein the controller is configured to start controlling a timing at which each of the plurality of the actuators generates a vibration ([0043], [0073]-[0076]) when a pressure detected by the pressure detector satisfies a predetermined criterion ([0049]-[0050]) in a state in which the contact position is being detected ([0043], [0073]-[0076]).
Regarding Claim 7, Takeda teaches the electronic apparatus according to claim 1, wherein the controller is configured to control the plurality of actuators such that increases from minimum values to maximum values of the accelerations of vibrations transmitted to the panel from the plurality of the actuators are maximized at the contact position with the same timing ([0077]-[0084], noting how the drive signal of the vibration units increases or decreases based on the calculation by the controller).
Regarding Claim 8, Takeda teaches the electronic apparatus according to claim 1, wherein the controller is configured to control the plurality of actuators such that the [0086]-[0095], noting how the vibrations are maximized to be provided to maximize the vibrations transmitted to the panel for the user within a predetermined time period by providing the vibrations to each vibration unit at a specific time).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627